To A PETITION FOR A REHEARING, PRESENTED BY THE COUNSEL FOR THE APPELLANTS,
JUDGE WILLIAMS
DELIVERED THE FOLLOWING RESPONSE :
The briefs were originally read and well-considered, and the authorities examined, therefore the decision was not made “ through oversight or mistake on the part of the court,” nor could the counsel “ know beyond peradventure that if the members of this court had been in possession of the facts of this case, and of the law applicable to it, this decision never could have leen rendered.”
The case of Reade vs. Livingston (3 Johnson’s Chy. R., 485) was where a husband, being indebted some six years before the deed, conveyed all his estate, of about forty-five thousand dollars, in trust for his wife; and to sustain this, set up a pretended ante-nuptial parol contract, in which he had agreed with his wife’s father to settle upon his intended wife and her children thirty thousand dollars of his property; and even this was not proved; but had it been, this was not the securing the *546wife her own estate, but a conveyance of the husband’s estate in fulfillment of a pretended ante-nuptial parol agreement that the husband would settle upon her of his own estate the amount. A stronger case of actual fraud could hardly be imagined.
In Blow vs. Maynard (2 Leigh, 48) the wife had joined her husband in the sale of her real estate, worth one thousand five hundred dollars, under the asserted parol agreement that he would convey and settle upon her and her children the property in contest, which he then owned in Portsmouth, and which, six years after this asserted parol agreement, he did convey to the use of her and her children, when he had become totally insolvent — the real estate worth five thousand dollars, and personalty of five hundred dollars. The agreement to convey real estate is very different from a trust to invest the wife’s money. A stronger case within the statute of fraud rarely occurs, nor one with more badges of bad faith.
In Satterwaite vs. Emily, 3 Green's N. J. Chy. R., 491, the chancellor Held that the declarations of the husband made during coverture, and shortly before the conveyance by the wife and husband of her property in trust for her use, are not sufficient to establish an ante-nuptial agreement; but if, says the chancellor, such ante-nuptial agreement was established to secure the wife’s property to her, it would not be voluntary but upon a valuable consideration.
The case of Borst vs. Corey, 16 Barbour, 138, was an attempt on the part of the wife to hold a trustee responsible for not' collecting a bond entered into by her husband after marriage, reciting an ante-nuptial agreement to secure her $1,300, the value of her dower interest in her first husband’s real estate. ■ As all the obligor’s estate was necessary to pay his honest debts, and there was *547no proof of the ante-nuptial contract but the recital of the bond, this was held insufficient to establish it, and very properly so; for if husband and wife could thus manufacture evidence, creditors would never be safé. Such evidence was held insufficient by this court in Kinnaird vs. Daniels, 13 B. M., 496, the only evidence of which was two letters of the husband of anterior date to the marriage; but whether the letters bore the true date of their writing was not proved. To the same effect is the case of Jones vs. Henry, 3 Littell, 433.
The case of Hacker vs. Gentry, 3 Met., 474, was a contest between the collateral kindred, as heirs of the deceased wife, against her husband, Kelly, to compel him to surrender thirty-three and one third acres of land, the title of which he held.
This court said there was no written agreement on the part of Kelly to purchase this land for her; and a mere parol agreement to purchase land is within the operation of the statute of frauds and perjuries. But this court also said, if a man, in violation of a verbal agreement with his wife, should purchase land in his own name with effects belonging to her, there would be a resulting trust as coming within the exception to section 20, chapter 80, Revised Statutes. But no such agreement was established in the case.
Parol ante-nuptial contracts are denounced by statute as invalid; and when marriage alone is the consideration, and the property settled after marriage is out of the husband’s estate, and to the detriment of his creditors, these have been generally held fraudulent and void both in England and America (see 1 Story’s Equity Juris., sec. 374, and note 1 ,pp. 359-60); but still high authority has doubted the justice and equity of setting aside an executed contract of that kind; but when it is the se*548curing, to the wife her own estate, which, by a parol ante-nuptial contract, established to the satisfaction of the court, the case becomes much stronger; and this court, in Hall and wife vs. Leight, Barret & Co., Summer Term, 1866, 2 Duvall, upheld the title of the wife, based on such ante-nuptial parol contract.
A thorough analysis of all the adjudicated cases and elementary works will develop the following classes of cases:
1. Where there is a written ante-nuptial contract and settlement.
2. An ante-nuptial written contract and post-nuptial settlement in pursuance thereof; these have been universally upheld as against both prior and subsequent creditors.
3. An ante-nuptial parol agreement and a post-nuptial settlement in pursuance thereof; these have been sometimes upheld, when free from actual fraud, and under peculiar circumstances.
4. Post-nuptial contracts and settlements; these have been uniformly upheld when founded on a valuable consideration and free from any badge of fraud, and as uniformly set aside when not founded on a valuable consideration or tinctured with badges of fraud.
In the elaborately discussed case of Blow vs. Maynard, Judge Carr said : “ The cases also show that not only the relinquishment by the wife of a certain and fixed interest in her husband’s estate, but also a contingent interest, will support a post-nuptial settlement where there is no badge of fraud.” And, “ if parting with these contingent interests by the wife will support such settlements, it follows, a fortiori, that her parting with her own estate, or making a charge on it for her husband’s benefit, will support them.”
*549In Smith vs. Green et al., 3 Henry's Tenn. R., 120, the post-nuptial settlement reciting an ante-nuptial parol agreement was held not to be upon a valuable consideration, and within the operation of the statute of frauds and perjuries, but good against subsequent creditors as a voluntary post-nuptial settlement, unless fraudulent as to existing debts at its making.
Mrs. Latimer has shown, not by the mere recitals of the deed,' but by numerous facts extending through a series of years, the agreement of her husband to invest the proceeds of her lands and personalty derived from her father, amounting to some seven thousand dollars, for her use and benefit, and that he had so invested it with its interest in this Burlington farm; and however insufficient the recitals of deeds or letters, or even the statement of the husband, to prove an ante-nuptial contract, these facts abundantly establish this agreement.
These numerous facts are recited in the opinion, and will not be here repeated. ' Suffice it to say, that she presents herself gracefully on the record, with clean hands and a pure heart, her entire conduct being compatible with the purest morals.
It is not at all satisfactorily shown that the farm was worth more than the money derived from her estate with its accumulated interest; indeed, at the public sale, under the decretal order, it brought less than six thousand dollars, and this is an indication that it was really not worth the seven thousand dollars and its interest. Her husband had offered her the Indiana lands received for the Carrollton place, which he afterwards sold for about nine thousand six hundred dollars, but which she refused, because she desired her means invested in a home for her near Burlington.
*550We have said this much to show that this decision conflicts with none of the adjudicated cases to which we have been referred, but is upheld by some of them; nor with the elementary doctrine, 'and from a high regard for the learning and research of the petitioner’s counsel, as well as to demonstrate that neither confidence nor zeal are infallible tests of truth, nor the development of the beauty, the symmetry, and the science of the law, nor the purity of its maxims, nor the sublimity of its equity.
The petition is refused.